835 F.2d 879
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Matthew SMITH, Petitioner-Appellant,v.Norris McMACKIN, Respondent-Appellee.
No. 87-3382.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1987.

1
Before KEITH and WELLFORD, Circuit Judges, and HULL, District Judge.*

ORDER

2
This pro se Ohio prisoner appeals from the district court's judgment dismissing his habeas corpus petition filed pursuant to 28 U.S.C. Sec. 2254.  Petitioner also requests the appointment of counsel and the return of personal property pursuant to Fed.R.Crim.P. 41(e).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The petition for habeas corpus raised five grounds for relief;  the district court determined each to be without merit.  Upon review, we conclude the district court properly denied the petition.  Furthermore, petitioner's motion for return of personal property should be addressed by the court having jurisdiction over the criminal proceedings.  See United States v. LaFatch, 505 F.2d 81 (6th Cir.1977).


4
Accordingly, for the reasons stated in the district court's order and opinion of March 20, 1987, the judgment of the district court dismissing the habeas corpus petition is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  The motions for appointment of counsel and return of personal property are denied.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation